Citation Nr: 1109587	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977 and from June 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board denied this claim in March 2010, as "service connection for hepatitis."  The Board's decision was vacated and remanded pursuant to a joint motion of the VA General Counsel and the Veteran's representative, granted by the United States Court of Appeals for Veterans Claims (Court) in November 2010.  The case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 Joint Motion for Remand, the parties found that the Board did not provide an adequate statement of reasons or bases with regard to the Veteran's hepatitis claim and whether it should be remanded as "inextricably intertwined" along with his acquired psychiatric claim.  

In February 2010, in an informal hearing presentation, the Veteran's representative noted that the Veteran had maintained he suffered from HIV due to intravenous drug use which was precipitated by his psychiatric disabilities.  The representative also noted that the Veteran "appeared to link his diagnosed hepatitis to the same root cause."  The representative noted that the Veteran's claims for service connection for HIV and service connected for hepatitis should be considered "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In the March 2010 decision, the Board remanded (1) whether new and material evidence has been received to reopen entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and (2) whether new and material evidence has been received to reopen entitlement to service connection for HIV/AIDS, to include as secondary to an acquired psychiatric disorder, and denied entitlement to service connection for hepatitis.  In remanding the Veteran's HIV/AIDS claim, the Board noted that "given the Veteran's contention as to causation for his HIV/AIDS, the disposition of the Veteran's psychiatric disorder claim could impact the outcome of his HIV/AIDS claim."  The November 2010 Court remand noted that the Veteran made the same contention regarding the cause of his hepatitis as he did for the cause of his HIV/AIDS, and therefore the claim for service connection for hepatitis should also have been remanded in the March 2010 Board decision.

A review of the record shows that the Remand & Rating Development Team (R&RDT) has continued development on the two new and material evidence claims that were remanded in March 2010; however, the R&RDT has not yet readjudicated the issues (issued a Supplemental Statement of the Case (SSOC)).  As the Veteran has indicated he believes that his hepatitis may be secondary to his acquired psychiatric disorder, his claim for service connection for hepatitis must also be remanded as "inextricably intertwined" with his claim to reopen entitlement to service connection for an acquired psychiatric disorder. 

While the Veteran has received notice regarding secondary service connection for his claim for service connection for HIV/AIDS, he has not received secondary service connection notice in regards to his claim for service connection for hepatitis.  On remand, the R&RDT must provide VCAA notice of the requirements related to secondary service connection claims.


Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).

2.  After completion of the above development, and the development directed in the March 2010 Board decision (including readjudication of the Veteran's request to reopen his claim for service connection for an acquired psychiatric disorder and, if pertinent, adjudication of the underlying substantive claim) the R&RDT should readjudicate the Veteran's claim for service connection for hepatitis, including under 38 C.F.R. § 3.310. 

If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


